Citation Nr: 0713341	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-36 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's countable annual income was excessive 
for the receipt of death pension benefits.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946, and died in June 1996.  The appellant is his widow.

By letter dated in October 2003, the Regional Office (RO) 
informed the appellant that her claim for death pension 
benefits was denied.  She appealed to the Board of Veterans' 
Appeals (Board) which, in a June 2006 decision, remanded the 
claim to the RO to ensure due process, and to obtain 
additional evidence.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

The appellant's countable annual income exceeds the annual 
income limit of $6,407, effective December 2001, set by law 
for payment of VA death pension benefits.


CONCLUSION OF LAW

The requirements for VA improved death pension benefits have 
not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.21, 3.23 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all evidence necessary to adjudicate the 
claim has been provided, and no prejudice exists to the 
claimant by deciding the claim.  Specifically, the 
information needed to decide the claim is based upon reported 
income.  Such information was provided on the appellant's 
application for death pension.  An October 2003 letter from 
the RO advised the appellant that her income exceeded the 
limit allowed by law, and that medical expenses of more than 
$324 could be considered.  A September 2006 RO letter 
informed the appellant of the evidence needed to substantiate 
the claim, of the information she needed to submit, and that 
medical expenses could be used to reduce her countable annual 
income.  Appropriate VA forms were provided to assist her in 
submitting the information.  She was also advised to submit 
any evidence in her possession that pertains to the claim.  
The claim was last readjudicated in February 2007.  

Thus, all necessary development has been accomplished.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Improved death pension is a benefit payable by the VA to a 
veteran's surviving spouse or child because of the veteran's 
nonservice-connected death if, among other things, the 
veteran had qualifying service and the surviving spouse meets 
the income and net worth requirements.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.3(b)(4).

The rates of death pension are published in tabular form in 
appendix B of the Veterans Benefits Administration Manual 
M21-1 and are to be given the same force and effect as if 
published in the regulations.  38 C.F.R. § 3.21.  


The maximum annual rate of improved death pension for a 
surviving spouse with no dependents was $6,407 from December 
1, 2001.  See VA Adjudication Procedures Manual M21-1, Part 
I, Appendix B.

The appellant submitted an application for improved death 
pension benefits in August 2002.  She reported that her only 
income consisted of Social Security benefits in the amount of 
$1017 per month ($12,204 per year).  

An eligibility verification report received in November 2006 
reveals that the appellant reportedly received $13,320 from 
the Social Security Administration for the period April 2004 
to April 2005.  

Based on the information summarized above, it cannot be 
disputed that the appellant's income has been far in excess 
of $6,407, the maximum income limit effective December 2001, 
that a beneficiary with no dependents may have while still 
being eligible to receive improved death pension benefits, 
since she submitted her claim in August 2002.  While the 
maximum income limits have been increased based on cost of 
living adjustments, so too have her Social Security benefits.  
There is simply no evidence indicating that her income has 
dropped below the pertinent maximum income limits during the 
course of the appeal.

The Board points out that, although the appellant has alleged 
she has unreimbursed medical expenses, she has not provided 
any specific information concerning such expenses.  The Board 
emphasizes that the September 2006 letter specifically 
advised her that medical expenses could be used to reduce her 
countable income for VA purposes, and provided a specific 
form for that purpose.  In addition, the appellant has 
referred to the fact that she does not have enough money on 
which to live and that it is difficult for her to meet her 
expenses.  The fact remains, however, that Congress has set 
the income limits, and the VA must comply with the law.  
Unfortunately, the Social Security income of the appellant 
exceeds the maximum income limit.  Accordingly, the 
appellant's income is excessive for the receipt of improved 
death pension benefits.  

The appellant is advised that should her income change in the 
future or if she should incur significant out-of-pocket 
medical expenses, she may reapply for death pension and her 
potential entitlement will be considered in light of the 
facts then of record.  At this time, however, the appellant 
does not meet the eligibility requirements for improved death 
pension benefits, and the claim must be denied.


ORDER

Since the appellant's countable annual income is excessive 
for the receipt of improved death pension benefits, the 
appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


